DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Appeal Brief, filed June 15, 2021 (“Reply”).  Claims 1-19 are presented for examination.
In Office action mailed November 24, 2020 (“Office Action”):
Claims 1-3, 5, 7-9, 11-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bocharov et al. (US 2011/0080940 A1 “Bocharov”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bocharov in view of Bevilacqua-Linn et al. (US 2018/0063213 A1 “Bevilacqua”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bocharov in view of Harwell et al. (US 8,601,506 B2 “Harwell”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bocharov in view of Dong et al. (US 8,955,027 B1 “Dong”).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bocharov in view of Swaminathan et al. US (2013/0132507 A1 “Swaminathan” of Record).


Prosecution Reopened
In view of the Appeal Brief filed on June 15, 2021, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:

(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                             


Response to Arguments
Applicant’s arguments with respect to Claim 1 (see Reply Pages 3-7) have been fully considered, but are not persuasive.
Applicant presents that “Bocharov does not disclose or suggest a method for the transmission of video signals from a video signal source to a playback device, comprising the method steps of claim 1, wherein the packets are transmitted as a continuous stream, which requires only one request” because “Bocharov discloses, for example, in its Abstract that the server provides plural uniform media fragment responses to media fragment requests, requests being plural” and  “it is required that a client sends every singular request to receive a subsequent fragment” (Reply Page 4, 
The Examiner submits that Bocharov demonstrates “wherein the packets are transmitted as a continuous stream, which requires only one request” by way of an initial end user request for content causing Build Client Manifest Component 135 to provide an initial manifest up to the current time, which “includes information about each of the encodings available from the system 100” the client can then “build an up to date manifest that includes complete information about the media event from the start up until the current time” (as described in [0034]).
The Examiner further submits that context for the limitation “the packets are transmitted as a continuous stream, which requires only one request” is lacking within the claims and specification.  In particular, support for the limitation seems to solely exist at Page 10 Line 6 of the Specification as filed, stating: “[s]ince a continuous stream is transmitted, only one request is required.”  It is the Examiner’s position that Bocharov satisfies this context within the act of transmitting a manifest file up to the current time, thereby providing a continuous stream (as described above).  Applicant is encourage to provide further context as to the intended meaning of the limitation by amendment or provide additional areas of the Specification in support of the current argument.
Applicant additionally presents that “claim 1 is novel as Bocharov does not disclose a method for transmission of video signals from a video signal source to a playback device, comprising the method steps of claim 1, wherein ‘packets are transmitted without a temporal distance to the playback device’” because “Bocharov discloses in the title that the method concerns low latency cacheable media streaming, 
It is the Examiner’s position that the claims do not explicitly preclude an operation of caching.  If this is an intention of the invention, the Examiner suggest amending the claims to provide further context to the language of “without a temporal distance” with respect to the concept of cacheable media and the stateful protocol.  Additionally, the Examiner notes that the Specification does not provide further context as to the nature of “packets are transmitted without a temporal distance.”  Therefore, the Examiner submits that Bocharov’s teaching of real-time video communication or live streaming event (as described in [0020,0040]) demonstrates the claimed “packets are transmitted without a temporal distance to the playback device.”
With respect to Claim 7, Applicant presents (Reply Page 7) that “Bocharov does not disclose that time stamps of incoming real time data are adapted to dimensions required for a correct playback” and “[t]here is no discussion of time stamps or playback, let alone time stamps being adapted to dimensions required for a correct playback” (Reply Page 7).  The Examiner respectfully disagrees and notes that Bocharov discloses the generation of client manifest by appending the index (as described in [0057,0064]).  The Examiner additionally notes that the manifest of Bocharov is generated from an index of each fragment received from each stream based on a timestamp or other identifier (as described in [0056]).
With respect to Claims 14 and 15, Applicant’s arguments (Reply bottom of Page 7 and top of Page 8) are persuasive and the rejections are withdrawn.
With respect to Claim 19, Applicant presents that Bocharov does not disclose “that the temporal size of a packet corresponds to the length of one or more video frames, which is less than one GOP” because “there is no discussion of GOP (group of pictures) structure having any relationship to temporal size of a packet” (Reply Page 8).  The Examiner respectfully disagrees and note that Bocharov discloses frames of video may be small enough to fit within one packet or may be large enough to fill many packets, with frames divided into packets based on the Maximum Transmission Unit allowed by the network (as describe in [0020]).  Boacharov further discusses the nature of GOP including fragments that contain less than a whole GOP in the context of low latency streaming (as described in [0023]).
With respect to Claim 4, Applicant presents that “one skilled in the art would not combine the teachings of Bocharov and Bevilacua, as the methods disclosed therein are fundamentally different, such that one skilled in the art would simply not know how to combine the disclosed teachings in order to arrive at any subject-matter that would be executable” (Reply bottom of Page 8).  Applicant additionally presents that “Bocharov concerns a method that user a stateless protocol and caching in order to reduce latency… Bevilacqua, in the other hand, concerns the transmission of files (cf. e.g. abstract). Files are transmitted based on a stateful protocol” (Reply top of Page 9).  Applicant further presents that “Bocharov discloses to cache chunks, which adds a significant temporal distance, wherein sending several chunks requires several requests” (Reply Page 10).

With respect to Claim 6, Applicant’s arguments (Reply Page 12) have been addressed in the decision of Claim 1 (see above).
With respect to Claim 10, Applicant’s arguments (Reply Page 12) have been addressed in the decision of Claim 1 (see above).
With respect to Claim 17, Applicant’s arguments (Reply Page 13) have been addressed in the decision of Claim 1 (see above).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5, 7-9, 11-13, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bocharov et al. (US 2011/0080940 A1 “Bocharov”).
In regards to Claim 1, Bocharov teaches a method for the transmission of video signals from a video signal source to a playback device (generally shown in Fig. 3, as introduced in [0059]; with further reference to client server architecture of Fig. 1, as introduced in [0026]), comprising the following method steps:
the signal is output from a video signal source in a stream (data flow diagram of Fig. 5 including Media Data 520 comprising, for example, a live media stream, as described in [0068]),
the stream existing as a signal is fragmented into packets according to a known format (Media Data 520 including fragments of an MP4 stream, as described in [0068]),
wherein the packet size corresponds to at least one video frame with associated audio information (frames divided into packets, with frames of video being small enough to fit within one packet, as described in [0020,0039]),
the packets are transmitted without a temporal distance to the playback device (real-time video communication, as described in [0020,0040]),
the contents of the packets is displayed with the aid of the playback device (operations of Playback Component 170 for playback of media content, as described in [0042]), wherein the packets are transmitted as a continuous stream, which requires only one request (operations of Build Client Manifest Component 135 for providing an initial manifest up to the current time, as described in [0034]).
In regards to Claim 2, Bocharov teaches the method according to claim 1, in which fragmentation of the packets is performed at the video source (System 100 instructing encoders to produced fragments, as described in [0030]; with further reference to fragments produced by the server, as described in [0015,0016]).
In regards to Claim 3, Bocharov teaches the method according to claim 1, in which fragmentation of the packets is performed with the aid of a server separate from the video source (operations of Ingress Servers 250 for the creation of media fragments, as described in [0052]).
In regards to Claim 5, Bocharov teaches the method according to claim 1, in which each packet is provided with a time stamp (index of each fragment based on timestamp, as described in [0056]).
In regards to Claim 7, Bocharov teaches the method according to claim 1, in which the time stamps of the incoming real time data are adapted to the dimensions required for a correct playback (generation of client manifest by appending the index, as described in [0057,0064]).
In regards to Claim 8, Bocharov teaches the method according to claim 1, in which fragmentation is independent of key frames and GOP length (fragments containing less than a whole GOP and/or an incomplete GOP, as described in [0023,0074]).
In regards to Claim 9, Bocharov teaches the method according to claim 1, in which fragmentation of the packets is present in the fragmented MP4 format (MP4 stream, as described in [0068]).
In regards to Claim 11, Bocharov teaches the method according to claim 1, in which the time information (time stamp, time duration, playtimes) is changed (generation of client manifest by appending the index, as described in [0057,0064]).
In regards to Claim 12, Bocharov teaches the method according to claim 1, in which audio packets are transmitted jointly with, or separate from, video packets (media content including a mix of video and audio, as described in [0039]).
In regards to Claim 13, Bocharov teaches the method according to claim 1, in which packets are omitted or added (modifying GOP encoding including without B-frames and with more I-frames, as described in [0024,0074,0075]).
In regards to Claim 16, Bocharov teaches the method according to claim 15, wherein the video signal source is a video camera or that the video signal source is adapted to output an artificially generated video signal (zip archive file, as described in [0071]).
In regards to Claim 18, Bocharov teaches the method according to claim 1, wherein the method uses HTML for the transmission of real time video signals (internet protocols including HTTP used for content delivery, as described in [0035]).
In regards to Claim 19, Bocharov teaches the method according to claim 1, wherein the temporal size of a packet corresponds to the length of one or more video frames, which is less than one GOP (frames of video may be small enough to fit within one packet or may be large enough to fill many packets, with frames divided into packets based on the Maximum Transmission Unit allowed by the network, as describe in [0020]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bocharov in view of Bevilacqua-Linn et al. (US 2018/0063213 A1 “Bevilacqua”).
In regards to Claim 4, Bocharov teaches the method according to claim 1, but does not explicitly demonstrate in which fragmentation of the packets is performed in the playback device.
In a similar field of invention, Bevilacqua teaches a method and system for transmission and display of multimedia content over a network (Abstract).  Bevilacqua further discloses in which fragmentation of the packets is performed in the playback device (transmission of single file to client device for later conversion to fragments, as described in [0061]).
Both Bocharov and Bevilacqua teach similar techniques for the processing and transmission of multimedia content fragments.  Bevilacqua further discloses a known technique for performing fragmentation at the client device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fragmentation technique of Bocharov to include the client side processing technique of Bevilacqua in order to reduce server side processing requirements.
In regards to Claim 14, Bocharov teaches the method according to claim 1, but does not explicitly demonstrate wherein the video signal is real-time based digital video signal.
In a similar field of invention, Bevilacqua teaches a method and system for transmission and display of multimedia content over a network (Abstract).  Bevilacqua further discloses wherein the video signal is real-time based digital video signal (RTSP connection may be utilized as the network connectivity mechanism, as described in [0007]).
Both Bocharov and Bevilacqua teach similar techniques for the processing and transmission of multimedia content fragments.  Bevilacqua further discloses a known technique for transmitting real-time based digital video signals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fragmentation technique of Bocharov to include the real-time streaming technique of Bevilacqua in order to provide a means for streaming chunked data (as Bevilacqua suggests in [0007]).
In regards to Claim 15, Bocharov teaches the method according to claim 1, wherein the video signal source is a video signal source for real time live streaming of the video signal.
In a similar field of invention, Bevilacqua teaches a method and system for transmission and display of multimedia content over a network (Abstract).  Bevilacqua further discloses wherein the video signal source is a video signal source for real time live streaming of the video signal (sending chunked data from the content delivery device according to RTSP, as described in [0007]).
.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bocharov in view of Harwell et al. (US 8,601,506 B2 “Harwell”).
In regards to Claim 6, Bocharov teaches the method according to claim 1 but does not explicitly demonstrate, in which, in case the stream coming from the signal source is sent in a format incompatible with the playback device, this is converted by the packeting unit into a format supported by the playback device.
In a similar field of invention, Harwell teaches a method and system for content creation and distribution (Abstract).  Harwell further discloses in which, in case the stream coming from the signal source is sent in a format incompatible with the playback device, this is converted by the packeting unit into a format supported by the playback device (transcoding content dependent upon user credentials, as described in 15:30-63).
Both Bocharov and Harwell teach similar technique for the processing and distribution of multimedia content.  Harwell further discloses a known technique for . 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bocharov in view of Dong et al. (US 8,955,027 B1 “Dong”).
In regards to Claim 10, Bocharov teaches the method according to claim 1, but does not demonstrate in which fragmentation of the packets is present in the HLS format.
In a similar field of invention, Dong teaches a method and system for the creation and distribution of multimedia content as fragmented segments.  Dong further discloses in which fragmentation of the packets is present in the HLS format (generation of Output Media Stream 239 in accordance with HLS protocol, as described in 8:55-67).
Both Bocharov and Dong teach similar techniques for the creation and distribution of multimedia content as fragmented segments.  Dong further discloses a known technique for encoding media content in accordance with HLS.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fragmentation technique of Bocharov to include the HLS encoding technique of Dong because this would require a simple substation of known encoding techniques yielding predictable results (as Dong suggest in 8:55-67).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bocharov in view of Swaminathan et al. US (2013/0132507 A1 “Swaminathan” of Record).
In regards to Claim 17, Bocharov teaches the method according to claim 1, but does not explicitly demonstrate wherein the method is a method for video communication between different subscribers.
In a similar field of invention, Swaminathan teaches a method and system for low-latency content streaming over the Internet and other data networks (Abstract, [0004]).  Swaminathan further discloses wherein the method is a method for video communication between different subscribers (Live Content Source 100 may capture live media content including video conferences, as described in [0020]).
Both Bocharov and Swaminathan teach similar techniques for the distribution of live video content using low latency streaming.  Swaminathan further discloses a known technique for facilitating video communication between different subscribers by way of video conferencing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the live streaming technique of Bocharov to include the video conferencing technique of Swaminathan in order to implement one of many known live video content sources (as Swaminathan suggest in [0020]), thereby increasing video service options available to the end user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PR/Examiner, Art Unit 2426